J-S56030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILBUR CYRUS BROWN

                            Appellant                 No. 787 MDA 2015


                  Appeal from the Order Entered March 18, 2015
              in the Court of Common Pleas of Cumberland County
              Criminal Division at No(s): CP-21-CR-0002421-2005


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                        FILED OCTOBER 15, 2015

        Appellant Wilbur Cyrus Brown appeals pro se from an order entered in

the Cumberland County Court of Common Pleas denying his “Petition for

Termination of Court Costs and Fines, Act 84[1] Collection” (“Act 84

petition”). For the reasons that follow, we vacate the order.

        Appellant pleaded guilty to rape2 on June 8, 2006. On December 26,

2006, the trial court sentenced Appellant to 5-10 years’ incarceration in

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  42 Pa.C.S. § 9728, commonly referred to as Act 84, authorizes the county
correctional facility or the Department of Corrections to deduct monies from
inmate prison accounts as payment towards outstanding court costs and
restitution.   Commonwealth v. Jackson, 858 A.2d 627, 628 n.1
(Pa.Super.2004).
2
    18 Pa.C.S. § 3121.
J-S56030-15



state prison. Additionally, Appellant’s sentence included $3,590.82 in court

costs. Appellant filed neither post-sentence motions nor a direct appeal.

       On November 19, 2014, Appellant filed the Act 84 petition. The trial

court conducted a hearing via video conference on February 20, 2015, and

denied the Act 84 petition on March 18, 2015. Appellant filed a motion for

reconsideration on April 8, 2015, which the court denied on April 10, 2015.

On April 23, 2015, Appellant filed a notice of appeal. 3 The trial court did not

order Appellant to file a statement of matters complained of on appeal, but

filed an opinion pursuant to Pennsylvania Rule of Appellate Procedure 1925

on May 15, 2015.

       Appellant raises the following two issues for our review:

       1.) Was the Defendants rights violated by not having a hearing
       pryor to imposing sentence to determine his Ability to pay court
       cost? Was Due Process violated?


____________________________________________


3
  The trial court’s order denying the Act 84 petition is dated March 18, 2015.
The docket reveals, however, that the trial court did not mail the order to
Appellant until the following day, March 19, 2015, such that the 30 th day fell
on April 18, 2015, a Saturday. Consequently, Appellant had until the
following Monday, April 20, 2015, to timely appeal. His notice of appeal is
dated April 17, 2015. Therefore, although the notice of appeal was not
docketed until April 23, 2015, per the prisoner mailbox rule, we deem the
instant petition to have been timely filed.         See Commonwealth v.
Patterson, 931 A.2d 710, 714 (Pa.Super.2007) (noting that, even without a
postmark definitively noting the date of mailing, this Court may avoid
quashal where the date of receipt indicates appellant likely placed the notice
of appeal in the hands of prison authorities before the expiration of 30
days).




                                           -2-
J-S56030-15


        2.) Was the Defendants Rights Violated Under Equal Protection
        not by having him work 1000s of more hours to Pay off said cost
        than a person with Financial means?

Appellant’s Brief, p. 5 (verbatim).

        Initially, because it bears directly on the validity of the underlying

order, we must determine whether the court of common pleas had subject

matter over this Act 84 petition before proceeding to the merits of

Appellant’s claims.4 See Commonwealth v. Danysh, 833 A.2d 151, 152

(Pa.Super.2003) (raising, sua sponte, the question of subject matter

jurisdiction of an Act 84 claim ruled upon by the court of common pleas).

Generally, unless a challenge to Act 84 deductions questions the validity or

modification of the underlying sentence, petitions seeking the cessation of

Act 84 deductions from state prison accounts fall within the original

jurisdiction of the Commonwealth Court.5         Commonwealth v. Jackson,

858 A.2d 627, 629-30 (Pa.Super.2004); see also 42 Pa.C.S. § 761.6

____________________________________________


4
  Despite the conclusion discussed infra that the trial court lacked subject
matter jurisdiction, our own appellate jurisdiction in this matter is not in
question. See Danysh, 833 A.2d at 152 n.1 (noting that, even though a
trial court lacked jurisdiction to entertain an Act 84 claim, its order thereon
was final and appealable to this Court because it disposed of all claims and
of all parties).
5
  We note that, when confined in county prisons, defendants’ Act 84
petitions fall within the original jurisdiction of the Commonwealth’s courts of
common pleas. See Danysh, 833 A.2d at 154.
6
    The Judiciary Code provides:

(Footnote Continued Next Page)


                                           -3-
J-S56030-15



Therefore, courts of common pleas lack subject matter jurisdiction over Act

84 petitions, and their orders thereon are void. See Danysh, 833 A.2d at

154.

       Instantly, the Act 84 petition requests cessation of Act 84 deductions

from Appellant’s prison account. Accordingly, the Act 84 petition falls within

the original jurisdiction of the Commonwealth Court, and the trial court

lacked subject matter jurisdiction over the Act 84 petition. 7 Therefore, the

trial court’s order is void, and must be vacated. See Danysh, supra.
                       _______________________
(Footnote Continued)

       (a) General rule.--The Commonwealth Court shall have original
       jurisdiction of all civil actions or proceedings:

          (1) Against the Commonwealth government, including any
          officer thereof, acting in his official capacity[.]

42 Pa.C.S. § 761.
7
  To the extent Appellant argues his underlying sentence is illegal based on
the difference between jailhouse wages and the wages that non-incarcerated
persons might earn for similar work, which inequity Appellant perceives as
injustice amounting to a violation of Equal Protection, his petition should be
considered a PCRA petition.       Although petitioners cannot waive illegal
sentence claims, petitioners must still raise such claims in a timely PCRA
petition.     See Commonwealth v. Taylor, 65 A.3d 462, 465
(Pa.Super.2013) (“although illegal sentencing issues cannot be waived, they
still must be presented in a timely PCRA petition.”). Appellant filed the
termination petition nearly 8 years after his judgment of sentence became
final. The termination petition failed to plead any the PCRA time-bar
exceptions. Thus, if we consider the termination petition as a PCRA petition,
it remains untimely, and we lack jurisdiction to hear the appeal. See
Commonwealth v. Reed, 107 A.3d 137, 140 (Pa.Super.2014) (quoting
Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa.Super.2011), appeal
denied, 616 Pa. 634, 47 A.3d 845 (2012)) (“[T]he time limitations pursuant
to ... the PCRA are jurisdictional.     [Jurisdictional time] limitations are
mandatory and interpreted literally; thus, a court has no authority to extend
(Footnote Continued Next Page)


                                            -4-
J-S56030-15



      Accordingly, we vacate the order of the trial court without prejudice to

Appellant’s right to seek relief in the Commonwealth Court.

      Order vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015




                       _______________________
(Footnote Continued)

filing periods except as the statute permits. If the petition is determined to
be untimely, and no exception has been pled and proven, the petition must
be dismissed without a hearing because Pennsylvania courts are without
jurisdiction to consider the merits of the petition.”).



                                            -5-